W. SHARP, Judge.
On appeal from his convictions for battery and false imprisonment, Becker raises two points on appeal. First, he argues that the trial court erred in imposing community control and jail time when his permitted sentence under the guidelines was community control or imprisonment. The state concedes error. See Felty v. State, 630 So.2d 1092 (Fla.1994).
Becker also argues that the trial court erred in ordering him to pay attorney’s fees to his court appointed counsel because he was never advised of his right to a hearing to contest the amount. Again, the state concedes error. See Fla.R.Crim.P. 3.720(d); Smith v. State, 622 So.2d 638 (Fla.5th DCA 1993). However, the state correctly points out that Becker may be ordered to pay the attorney’s fee upon remand, after compliance with rule 3.720(d).
STRIKE SENTENCES AND FEE AWARD; REMAND.
HARRIS, C.J., and GRIFFIN, J., concur.